Citation Nr: 1539375	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-10 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left lower extremity disorder to include post-operative knee injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran had certified active service from October 1967 to October 1970.  He had additional periods of active duty and inactive duty for training with the South Carolina Army Reserve National Guard (SCARNG).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) which denied service connection for left knee arthritis. 

The Board has reframed the issue on appeal as service connection for a left lower extremity disorder to include post-operative knee injury residuals in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran asserts that service connection for left knee and leg injury residuals is warranted due to a left lower extremity injury sustained during a period of inactive duty for training in October 1991.  He reports that he was taken to the hospital but not diagnosed with any left lower extremity problem but continued to have pain and ultimately sought treatment from a private physician.

Unfortunately, insufficient records are present for the Board to decide the claim.  For example, the SCARNG clinical documentation of record reflects that the Veteran presented a history of left knee surgery.  An April 1995 physical profile noted that the Veteran underwent arthroscopy of his left knee in 1993.  An August 2004 physical examination report states that the Veteran reported knee surgery.  Clinical documentation of the cited surgical treatment is not of record.  

A February 2010 written statement from A. Hucks, M.D., indicates that in 1992, the Veteran underwent a left knee arthroscopic procedure which was performed by R. Salzer, M.D., and that in 2009, the Veteran underwent a left total knee replacement which was performed by K. Jones, M.D.  Clinical documentation of the cited surgical treatment and complete records from Dr. Hucks are not of record.  

VA should obtain all military and private documentation which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990). 

Remand is also required in order to obtain an adequate medical opinion.  

The report of a May 2009 VA knee examination described a current disability diagnosed as a left lateral meniscal tear deficiency and end stage three compartment osteoarthritis.  The examiner, however, did not advance any finding as to the etiology of the Veteran's injuries.  Similarly, while a March 2011 VA knee examination states that the Veteran was diagnosed with post total left knee replacement with residual chronic left knee strain, the examiner was not able to review the Veteran's surgical treatment records.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited deficiencies, the Board finds that further VA evaluation of the Veteran's left lower extremity is required to adequately address the issues raised by the instant appeal.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to all treatment of his left lower extremity injury residuals, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact R. Salzer, M.D., K. Jones, M.D., A. Hucks, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.

2. Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the SCARNG and (2) forward all available service treatment records not already of record associated with such duty for incorporation into the record.

3. Then, schedule the Veteran for a VA lower extremity examination to obtain an opinion as to the nature and etiology of his left lower extremity disorder and its relationship to the Veteran's periods of active service, active duty for training, and inactive duty for training.  All tests and studies should be accomplished and the findings reported in detail.  

The examiner should: 
(a) Advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified left lower extremity disorder had its onset during a period of active service, active duty for training, inactive duty for training, or otherwise originated during active service/duty.
(b) If any identified left lower extremity disorder originated during a period of inactive duty for training, advance an opinion as to whether such disorder is either a manifestation of a left lower extremity injury or of a disease process.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

4. Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




